Citation Nr: 1414807	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1970.

The Board notes that the Veteran filed a claim for depression and passive aggressive personality disorder in August 2004, which was denied in an October 2004 rating decision due to lack of new and material evidence.  In November 2008, he filed a claim for depression which was, again, denied in a March 2009 rating decision due to lack of new and material evidence.  In July 2009, the Veteran filed a claim for depression as secondary to his already service-connected back disability and for posttraumatic stress disorder (PTSD).  His PTSD claim was denied in a June 2010 rating decision.  His claim for depression as secondary to his already service-connected back disability was denied in July 2010.  The Veteran timely perfected his appeal for his depression claim in a March 2011 VA Form 9.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  The VLJ recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder to include as secondary to the already service-connected back disability.  A copy of the hearing transcript is of record and has been reviewed.

As discussed in further detail in the following decision, the Board finds that new and material evidence, to reopen the previously denied claim of service connection for depression, has been received.

The Veteran's claim for depression and passive aggressive personality disorder, depression, PTSD, and depression, as secondary to his already service-connected back disability, are all related, and as such, the Board has recharacterized the claims as entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected back disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The issue of entitlement to service connection for an acquired psychiatric disorder to include as secondary to the service-connected back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for depression and passive aggressive personality disorder and found that new and material evidence had not been received to reopen the claim of service connection for depression and passive aggressive personality disorder.

2.  The evidence received since the October 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include as secondary to the service-connected back disability.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision, that found that new and material evidence had not been received to reopen the claim of service connection for depression and passive aggressive personality disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
2.  Evidence received since the final October 2004 rating decision is new and material; the criteria to reopen the claim for service connection for depression have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claim, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim for depression.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence Claim

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002).  See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the October 2004 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  Specifically, an October 2009 treatment record from VAMC Oklahoma City notes that the Veteran tested positive on a screening test for PTSD and depression.  At the time of the October 2004 denial, the Veteran had not been diagnosed with PTSD.  Additionally, in an April 2010 Compensation and Pension (C&P) PTSD examination, the Veteran was diagnosed with both PTSD and an antisocial personality disorder.  In a January 2013 videoconference hearing, the Veteran testified that the symptoms he experiences now: anger issues, depression, anxiety, and sleep issues, are the same symptoms that began during his active duty service.  The Veteran further testified that these symptoms have existed since his service to the present.  This evidence was not before the RO in October 2004 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2013) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the October 2004 decision and the claim must be reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected back disability is reopened, and to that extent only, the appeal is granted.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for an acquired psychiatric disorder, to include as secondary to the service-connected back disability.

The matter must be remanded for a new VA examination. The Board notes that the Veteran was diagnosed with PTSD in October 2009.  The Veteran was afforded a C&P PTSD examination in April 2010 to evaluate his psychological disabilities.  The examiner stated that "[a]ll that we can say from reading the Veteran's file is that in both the Veteran's hospital stays he reports exposure to extreme stress.  The hospital stays are verified; the exposure to extreme stressors during those periods of hospitalization appears to be supported, at the present time, only by the Veteran's statements."  The examiner did not opine as to whether the Veteran's acquired psychiatric disorder was either directly related to service or secondarily related to the Veteran's already service-connected back disability.  As such, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his psychiatric disabilities.  All requests for records and responses must be associated with the claims folder.

2. AFTER the above has been completed to the extent possible schedule the Veteran for a VA psychiatric examination, to be conducted by a VA psychologist or psychiatrist, to determine the identity and etiology of any psychiatric disorder that may be present to include PTSD.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to respond to the following:

a. Indicate whether the Veteran meets the criteria for PTSD and if so, please explain whether and how each of the diagnostic criteria is or is not satisfied.  Also, if PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis, to include the Veteran's reported stressors of being forced to see other soldiers' injuries while in traction and being attacked by another patient with a knife, while being treated at Fitzsimmons General Hospital in the Department of Psychiatry from December 1969 to February 1970, or any other possible stressor is sufficient to cause his symptoms, as well as whether his PTSD diagnosis is related to his reported stressor.

b. If the Veteran is diagnosed with a psychiatric disorder other than PTSD, to include anxiety and depression, then the examiner should provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that any such psychiatric disorder is either directly related to active military service or is proximately due to or aggravated by, the Veteran's already service-connected back disability.

The examiner is asked to review and discuss the lay statements of the Veteran in the claims file and during his January 2013 videoconference hearing and the medical evidence of record to include the VA medical records and opinions and the private medical opinions of C. W. M.S.W and Dr. M. R. R.
The examiner should provide opinions and explanations for all conclusions reached.
3. Thereafter, the RO should readjudicate the service connection claim.  If the benefits sought on appeal remain denied in any respect, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


